FILED
                            NOT FOR PUBLICATION                             DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50492

               Plaintiff - Appellee,             D.C. No. 3:14-cr-01713-LAB

 v.
                                                 MEMORANDUM*
RAFAEL RUIZ-RUIZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Rafael Ruiz-Ruiz appeals from the district court’s judgment and challenges

the 24-month sentence imposed following his guilty-plea conviction for being a

removed alien found in the United States, in violation of 8 U.S.C. § 1326. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Ruiz-Ruiz first contends that the district court abused its discretion by

denying the parties’ joint recommendation for a fast-track departure under

U.S.S.G. § 5K3.1. Contrary to Ruiz-Ruiz’s argument, the record reflects that the

district court properly based its denial of the fast-track departure on individualized

factors and not on a blanket policy of denying fast-track departures to a certain

group of defendants. See United States v. Rosales-Gonzales, 801 F.3d 1177, 1183-

84 (9th Cir. 2015).

       We likewise reject Ruiz-Ruiz’s argument that the district court’s denial of

the fast-track departure was improper because it interfered with the prosecutor’s

exercise of discretion in plea bargaining. See id. at 1183.

       Finally, Ruiz-Ruiz argues that his sentence is substantively unreasonable in

light of the court’s denial of the fast-track departure and its focus on the need for

deterrence. The district court did not abuse its discretion. See Gall v. United

States, 552 U.S. 38, 51 (2007). The sentence is substantively reasonable in light of

the 18 U.S.C. § 3553(a) factors and the totality of the circumstances, including

Ruiz-Ruiz’s immigration history. See Gall, 552 U.S. at 51; United States v.

Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the

various factors in a particular case is for the discretion of the district court.”).

       AFFIRMED.


                                             2                                         14-50492